        Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ERIE INSURANCE COMPANY                         )
 A/S/O CONSTANCE DREW                           )
                                                )
                        Plaintiff,              )
                                                ) Case No.: 1:20-cv-00917
        v.                                      )
                                                )
 WEIMAN PRODUCTS, LLC, et al.                   )
                                                )
                        Defendants.             )
                                                )

    DEFENDANT, WEIMAN PRODUCTS LLC’S MEMORANDUM IN SUPPORT OF
      MOTION TO DISMISS PLAINTIFF, ERIE INSURANCE COMPANY A/S/O
               CONSTANCE DREW’S AMENDED COMPLAINT

       Defendant Weiman Products LLC (“Weiman”), by counsel, and pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure, hereby submits the following Memorandum of Points and

Authorities in Support of its Motion to Dismiss Plaintiff Erie Insurance Company a/s/o/ Constance

Drew’s (“Plaintiff”) claims and allegations against Weiman in their entirety and with prejudice for

the reasons set forth below.

                                       INTRODUCTION

       In this matter, Plaintiff employs a wholly deficient, shotgun pleading approach in an

attempt to recover losses for its insured, Constance Drew. It is readily apparent from the face of

the Amended Complaint (ECF No. 24) that Plaintiff is without knowledge—or any viable theory—

as to any wrongdoing on the part of Weiman, or any other Defendant.

       On May 21, 2020, Plaintiff filed its Amended Complaint against Weiman, Uptown Office

[sic] Inc. d/b/a Robert Green (“Green”), and W.M. Barr & Company, Inc. (“Barr”) alleging

negligence and breach of implied warranty of fitness for a particular purpose claims that are nearly

identical to the claims set forth in Plaintiff’s March 2, 2020 Complaint. Plaintiff seeks recovery

                                                 1
         Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 2 of 12




for amounts paid to Ms. Drew resulting from property damage allegedly caused by a fire that

occurred on June 28, 2019.

       Any fair reading of Plaintiff’s Amended Complaint reveals that neither cause of action

contains a sufficient factual basis to state a claim that is facially plausible – as opposed to merely

conceivable or possible – under the pleading standards articulated in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Plaintiff merely asserts

a number of conclusory allegations, generally alleging that Weiman is responsible for the

explosion that caused injury to Plaintiff. Nonetheless, legal conclusions – unsupported by factual

allegations – are insufficient to render Plaintiff’s claims facially plausible, and, thus, subject to

dismissal.

       For these reasons, and as further explained below, all claims asserted against Weiman

should be dismissed in their entirety with prejudice.

                                   FACTUAL ALLEGATIONS

       Plaintiff is the subrogee of its insured, Constance Drew, through a policy of insurance “that

covered real and personal property” located at Ms. Drew’s residence (“Residence”). Am. Compl.

¶ 3. On or about June 28, 2019, Ms. Drew retained Green to “perform repairs and renovations to

the exterior and interior walls of the property,” damaged by water intrusion, at 55 Franklin Street

NE Washington, DC 20001. Compl. ¶¶ 3, 12. At all times relevant, Green was in the business of

“performing residential construction and renovation projects.” Id. ¶ 10.

       Upon repairing the leak, Plaintiff claims, upon information and belief, that Green coated

an interior wall with unspecified exterior epoxy that Plaintiff claims is not for indoor use. Id. ¶ 13.

Thereafter, Green “framed, drywalls and painted walls.” Id. At some point, possibly during the

repair of the Residence, Green identified some epoxy improperly spilled onto the floor of an



                                                  2
         Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 3 of 12




unspecified location within the Residence. See id. ¶ 14. To clean up the epoxy, Plaintiff claims

Green directed two workers to use two products “upon information and belief”: “Klean Strip

Acetone manufactured by Barr, and Goo Gone 24oz Original Spray Gel (“Goo Gone”)

manufactured by Weiman.” Id. ¶ 14.

        Following an unspecified amount of time after Green “used” the Klean Strip Acetone and

Goo Gone, and without further detail, Plaintiff claims that Green’s employees and/or

representatives, “while cleaning,” suddenly “noticed a flame and then an explosion occurred.” Id.

¶ 13. Plaintiff claims “upon information and belief” that “fumes, gases, byproducts, and contents

of the Klean Strip Acetone manufactured by Barr and Goo Gone 24oz Original Spray Gel

manufactured by Weiman” caused the explosion which was activated by “an electrical circuit or

open flam within the mechanical equipment present in the basement of the property.” Id. ¶ 17.

Plaintiff claims it paid damages to Ms. Drew as a result of the explosion. Id. ¶¶ 18-20.

                                    STANDARD OF REVIEW

        Fed. R. Civ. P. 12(b)(6) provides for dismissal where an action fails to state a claim upon

which relief can be granted. “To survive a motion to dismiss, a Complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. When

ruling on a defendant’s motion to dismiss, “a judge must accept as true all of the factual allegations

contained in the complaint.” Erikson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

However, to survive a Rule 12(b)(6) motion, “[f]actual allegations must be enough to raise a right

to relief above the speculative level,” and the pleading must contain “enough facts to state a claim



                                                   3
        Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 4 of 12




to relief that is plausible on its face.” Twombly, 550 U.S. at 555, 570. Although many well-pleaded

complaints are conclusory, the court need not accept as true inferences that are unsupported by

facts, or legal conclusions casts as factual allegations. Warren v. District of Columbia, 353 F.3d

36, 40 (D.C. Cir. 2004).

       Based on the above standards, and as demonstrated more fully below, all claims against

Weiman should be dismissed in their entirety.

                                           ARGUMENT

I.     Plaintiff’s Negligence Claim (Count II) Fails as a Matter of Law Because it Rests
       Exclusively on Conclusory Allegations as to Breach and Causation

       Three subcategories of products liability claims are recognized in the District of Columbia:

manufacturing defect, design defect, and failure to warn. See Rollins v. Wackenhut Servs., 802 F.

Supp. 2d 111, 122 (D.C. Cir. 2011) (setting forth the categories of products liability claims

recognized by the District of Columbia, and granting dismissal based on the absence of specifics

regarding the same); see also Russell v. G. A. F. Corp., 422 A.2d 989, 991 (D.C.1980) (recognizing

the same duty of ordinary care is applicable in both strict liability and negligence actions).

       Plaintiff alleges Weiman breached its duty owed to Plaintiff based on two central

arguments: 1) Weiman failed to “properly manufacture the Goo Gone,” and 2) also failed to warn

of the alleged dangers of Goo Gone or provide proper instructions as to its use. See Am. Compl.

¶¶ 33(a)–(h). As set forth below, Plaintiff’s Complaint falls woefully short of the plausibility

threshold set forth in Twombly and Iqbal in pleading its negligence claim, which, accordingly,

must be dismissed.

       A.      Plaintiff’s Complaint provides no basis for its claim that Weiman improperly
               designed Goo Gone

         The Amended Complaint’s fatal factual gaps leave Defendants with significant guess-



                                                  4
         Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 5 of 12




work to ascertain the allegations asserted against them. Plaintiff alleges Weiman failed to

“properly manufacture the Goo Gone 24oz Original Gel.” Am. Compl. ¶ 33(a). Yet, the Amended

Complaint is unclear as to what Plaintiff means by the term “properly manufacture.” See id.

       Based on the allegations in the Amended Complaint and the nature of a negligence cause

of action in the products liability context, Plaintiff can only plausibly allude to one of the

following: a design defect or manufacturing defect. See Rollins, 802 F. Supp. 2d at 122. While

Plaintiff claims Weiman improperly manufactured Goo Gone, it presumably intends to assert a

design defect claim, as it makes no mention of any actual defect in the manufacturing process of

Goo Gone. See Am. Compl. ¶¶ 30–38. Plaintiff’s allegation that Weiman failed to warn consumers

of the “dangers of fire and explosion when using Goo Gone” further suggests Plaintiff intends to

assert a design defect claim, as no failure to warn is necessary if the product is not generally

dangerous. See id. ¶ 33(a), (e)-(h); Russell v. G. A. F. Corp., 422 A.2d 989, 991 (D.C. 1980) (citing

Beier v. International Harvester Co., 287 Minn. 400, 402 (1970) (holding that a warning is

required only where a product is potentially dangerous in its design)).

       To successfully assert that Weiman improperly designed Goo Gone, Plaintiff must, at the

very least, allege Weiman failed to exercise reasonable care in designing the product.

Westinghouse Electric Corp. v. Nutt, 407 A.2d 606, 609 (1979) (“[T]he manufacturer of a chattel

will be liable for ‘injuries to others expected to use the chattel when the injuries are caused by the

lack of reasonable care in adopting a safe plan or design.’”(internal citation omitted)). The word

“design” does not appear even once in the Amended Complaint, nor did it appear in the March 2,

2020 Complaint which Weiman noted in its May 13, 2020 Memorandum to Support its Motion to

Dismiss. Further, in order to adequately plead a design defect claim, the Amended Complaint must

allege that “the risks, costs and benefits of the product in question and alternative designs, and that



                                                  5
           Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 6 of 12




the magnitude of the danger from the product outweighed the costs of avoiding the danger.”

Rollins, 802 F. Supp. 2d at 123. Plaintiff does not bother to even speculate how Goo Gone is

defective or directly state that Goo Gone has any flammable properties. At the most, Plaintiff only

plausibly alleges that Goo Gone was responsible for the explosion because its “fumes, gases,

byproducts, and contents…were ignited by the activation of an electrical circuit or open flame.”

Am. Compl. ¶ 17. This is insufficient, because the Amended Complaint only presents this as a

conclusory allegation, speculating only as to the actual cause of the fire, and even implying that

an “open flame” was already present prior to the explosion. See id. Plaintiff fails to allege any

deficiency in the Goo Gone used in the incident that would have resulted in it “igniting” and

causing an explosion.

       B.       Plaintiff conclusory allegation that Weiman failed to warn or provide proper
                instructions for the use Goo Gone is insufficient because Plaintiff fails to
                allege any causal connection between Goo Gone, the fire, and subsequent
                explosion

       To sufficiently assert a failure to warn action, the following elements must be sufficiently

alleged:

        (1) the defendant had a duty to warn, i.e., knew or should have known of the risk
       of a reasonably foreseeable harm from the product in question; (2) the defendant
       breached that duty, i.e., the warning label was inadequate in that it failed to advise
       the user of the attendant risks and failed to provide specific directions for safe use;
       and (3) the breach proximately caused the plaintiff's injury, i.e., defendant's failure
       to provide an adequate warning was a substantial factor in bringing about the harm
       at issue.

Fuller v. Chemical Specialties Mfg. Corp., 702 A.2d 1239, 1241 (D.C. 1997). Here,

Plaintiff fails to adequately allege any requisite element.

       The brevity of this memorandum’s recitation of Plaintiff’s factual allegations is an accurate

depiction of how bare-boned Plaintiff’s negligence claim truly is. Plaintiff cannot rely on mere

conclusory assertions to draw a causal connection between Goo Gone and the explosion. As


                                                  6
        Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 7 of 12




recognized by the Supreme Court, a complaint must set forth facts that plausibly demonstrate a

claim for relief. Twombly, 550 U.S. at 547. Plausibility means alleging factual content that allows

the Court to reasonably infer that the defendant is liable for the misconduct alleged. Iqbal, 556

U.S. at 663. The facts alleged in this Amended Complaint would not allow a court to make such a

reasonable inference. Plaintiff’s recitation of the occurrence is a hodgepodge of conclusory

allegations, claiming that some undescriptive combination of Acetone, Goo Gone, an electrical

circuit, and/or an open flame resulted in explosion. See Am. Compl. ¶ 17.

       In order to sufficiently allege a failure to warn claim, there must be an actual danger

requiring a warning. Russell, 422 A.2d at 991. Plaintiff does not even bother to specify

deficiencies with the Goo Gone warning label, or lack thereof, in its Amended Complaint. Merely

reciting the elements of a cause of action with conclusory statements, as Plaintiff has done here, is

insufficient to state a cause of action. Iqbal, 556 U.S. 662, 663; see Iqbal, 556 U.S. at 663

(requiring that a plaintiff allege more than “threadbare recitals of a cause of action’s elements,

supported by mere conclusory statements”) (citing Twombly, 550 U.S. at 555). Because Plaintiff

has failed to allege essential elements of his negligence claim and relies solely on conclusory

assertions, Plaintiff’s negligence claim must be dismissed.

II.    Plaintiff Does Not Assert a Cognizable Claim for Breach of Implied Warranty of
       Fitness for a Particular Purpose Claim

       The District of Columbia codified the usage and applicability of implied warranties of

fitness for a particular purpose under Article 2 of the D.C. Uniform Commercial Code. See D.C.

Code §§ 28:2-314-318. The District of Columbia provides for an implied warranty of fitness for

particular purpose “where the seller at the time of contracting has reason to know any particular

purpose for which the goods are required and that the buyer is relying on the seller's skill or

judgment to selector furnish suitable goods.” D.C. Code § 28:3-315; see also Quality Air Servs.,


                                                 7
         Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 8 of 12




LLC v. Milwaukee Valve Co., Inc., 671 F. Supp. 2d 36, 43 (D.D.C. 2009) (“A seller's knowledge

of a buyer's particular purpose and its reliance on the expertise of the seller is a necessary element

of an implied warranty of fitness for a particular purpose.”); Mouzon v. Radiancy, Inc., 85 F. Supp.

3d 361, 386 (D.D.C. 2015 (holding same); Jenkins v. Wash. Metro. Area Transit Auth., 793 F.

Supp. 2d 133, 151 n.22 (D.D.C 2011) (recognizing same).

       The scope of the implied warranty1 is limited and only extends to a third-party beneficiary

who is “a natural person who is in the family or household of his buyer or who is a guest in his

home if it is reasonable to expect that such person may use, consume or be affected by the goods

and who is injured in person by breach of the warranty.” D.C. Code § 28:-318. No other carve-out

in the D.C. Code is provided regarding the extension of implied warranties to third-party

beneficiaries.

       Plaintiff’s implied warranty claim is precluded based on deficiencies similar to those faced

by the plaintiff in Quality Air. Quality Air, the plaintiff, was in the business of repairing heating,

ventilation, and air conditioning (“HVAC”) units. Quality Air, 671 F. Supp. 2d at 39. The plaintiff

alleged the defendant-manufacture breached its implied warranty regarding certain HVAC

components when the same experienced a number of failures, resulting in building leaks and

flooding. Id. However, Quality Air did not purchase the components directly from the defendant,

but, instead, from a third-party wholesale distributor. Id.

       The court granted dismissal of the implied warranty count based on the absence of any

direct dealings between Quality Air and defendant. Id. at 43. Further, no evidence supported the

prerequisite imposed by the D.C. Code requiring evidence of “seller’s knowledge of a buyer's



1
 For the sake of brevity, references to “implied warranty” provided herein refer to the implied
warranty of fitness for particular purpose; Plaintiff does not claim a breach of the implied
warranty of merchantability.
                                                  8
        Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 9 of 12




particular purpose and its reliance on the expertise of the seller.” Id. (citing D.C. Code § 28:2-

315). “[I]t is settled law that [t]he need to establish specific knowledge on the part of the seller

often may create a near requirement of direct dealing, if not actual privity."’ Quality Air, 671 F.

Supp. at 43 (alteration in original) (internal quotations omitted) (quoting Ford Motor Co. v.

General Accident Ins. Co., 365 Md. 321, 343-44 (2001)). As such, the “warranty of fitness theory

is usually not available against a remote manufacturer, who would have no reason to know of any

special use to which the buyer would put the goods.” Quality Air, 671 F. Supp. at 43 (internal

quotations omitted).

       Based on the D.C. Code and established case precedent, Plaintiff’s implied warranty claim

is unsustainable. Indeed, the relationship between Ms. Drew and Goo Gone is even more

attenuated than in Quality Air. Unlike Quality Air, Plaintiff does not allege its insured purchased,

used, or had any interaction with Weiman, or even the Goo Gone at issue. See Am. Compl. ¶¶ 57–

65. As it is not alleged Ms. Drew purchased the product, her claims fail, inter alia, for want of

privity as she cannot allege any contractual relationship with Weiman. See id. Plaintiff argues, “a

product’s fitness for particular purpose is not hindered whether the purchaser used the product at

their property or property owned by others.” See Plaintiff’s Response to Defendant Weiman

Products LLC’s Motion to Dismiss Plaintiff’s Complaint at 3 (ECF No. 26). This is wholly

irrelevant to the matter at hand. Nowhere in Plaintiff’s Amended Complaint does Plaintiff contend

how this argument would allow for an extension of an implied warranty to Plaintiff. Plaintiff’s

implied warranty claim is not hindered because of where the Goo Gone was used, but rather

because of Plaintiff’s failure to plead any possible way Ms. Drew would be a beneficiary of an

implied warranty from Goo Gone under the D.C. Code.

       Further, Plaintiff’s Amended Complaint is devoid of any fact suggesting—or implying—



                                                 9
        Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 10 of 12




that Weiman knew of the particular purpose of Green, his employees, or representatives’ intended

use of the Goo Gone. See Quality Air, 671 F. Supp. 2d at 39 (dismissing breach of implied

warranty of fitness for particular purpose claim for lack of evidence regarding knowledge by the

seller-defendant of the purchaser-plaintiff’s particular used of the goods at issue). At most Plaintiff

alleges “Plaintiff relied on Weiman’s skill, judgment and implied warranty of fitness for a

particular purpose . . . .” Am. Compl. ¶ 65 (emphasis added). Not only is Paragraph 65 conclusory,

but it is indisputably erroneous. Plaintiff, as Ms. Drew’s insurer, could not be plausibly involved

in the facts giving rise to this claim as it only served as a subrogee. See id. ¶ 2. Factual

inconsistencies aside, Plaintiff does not set forth any circumstances of Ms. Drew’s reliance on a

representation made by Weiman. See generally id. Plaintiff’s reliance allegation is directly

contradicted by the fact that Green—not Ms. Drew—possessed the Goo Gone at issue. See id ¶

14.

       Further, Green’s intended use of the Goo Gone is not set forth. While Plaintiff alleges two

of Green’s workers used Goo Gone “to clean up the epoxy that was on the floor at the Property,”

the Complaint is devoid of allegations as to its intended use. See id. ¶ 14. And the Plaintiff falls

short of alleging that Green employed Goo Gone at the time of the fire. See id. ¶ 17. Plaintiff only

alleges Green’s employees and/or representative “noticed a flame” “while cleaning up.” See id ¶

16. The Amended Complaint is nonspecific as to what is meant by “cleaning up,” as Green’s

construction work likely required other methods of cleaning aside from removing epoxy from the

floor. See id. ¶¶ 12-13.

       Additionally, no facts identify the seller of the Goo Gone. Regardless of whether Plaintiff

amends its claim to allege that Green purchased Goo Gone from Weiman—it did not—Plaintiff’s

implied warranty claim will still remain fatally deficient. Plaintiff cannot allege Ms. Drew



                                                  10
        Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 11 of 12




purchased the Goo Gone from Weiman, and, therefore, cannot assert that she communicated the

particular purpose of its use.

       Accordingly, Plaintiff’s implied warranty claim must be dismissed as it fails to satisfy any

element of the applicable standard.

                                         CONCLUSION

       For the foregoing reasons, Defendant Weiman Products LLC respectfully requests that the

Court grant the instant motion and dismiss Plaintiff’s claims against Weiman in their entirety, with

prejudice, and any further relief it deems just and appropriate.




Dated: June 4, 2020

                                              Respectfully submitted,

                                              /s/ Patrick K. Burns_______________________
                                              Patrick K. Burns (Bar No. 1005930)
                                              Philip T. Abbruscato (Bar No. 1656066)
                                              GORDON REES SCULLY MANSUKHANI LLP
                                              1101 King Street Suite 520
                                              Alexandria, VA 22314
                                              (202) 399-1009
                                              (202) 800-2999 (Facsimile)
                                              pburns@grsm.com
                                              pabbruscato@grsm.com

                                              Jay Philip Lefkowitz (Bar No. 449280)
                                              KIRKLAND & ELLIS LLP
                                              601 Lexington Avenue
                                              Suite 35th Floor
                                              New York, NY 10022
                                              (212) 446-4970
                                              (212) 446-6460 (Facsimile)
                                              lefkowitz@kirkland.com

                                              Counsel for Defendant Weiman Products LLC




                                                 11
        Case 1:20-cv-00917-RC Document 28-1 Filed 06/04/20 Page 12 of 12




                                 CERTIFICATE OF SERVICE

     I hereby certify that on June 4, 2020 I electronically filed the foregoing with this Court’s
CM/ECF system, which will send a notification of such filing to the following:


Mark J. Stiller, Esq. (Bar No. 1007540)
Niles, Barton & Wilmer, LLC
111 S. Calvert Street, Suite 1400
Baltimore, MD 21202
(410) 783-6361
(410) 783-6491 (Facsimile)
mjstiller@nilesbarton.com

Counsel for Plaintiff


Jon Herman, Esq.
Bowman and Brooke LLP
1064 Greenwood Blvd., Suite 212
Lake Mary, FL 32746
(407) 586-7606
jon.herman@bowmanandbrooke.com

Counsel for Defendant W.M. Barr & Company, Inc.

       I hereby certify that on June 4, 2020 I sent the foregoing of such filing to the following
via U.S. Mail:

Uptown Office, Inc. d/b/a Robert Green
2903 Georgia Ave, NW
Washington, DC 20001




                                               /s/ Patrick K. Burns   ______
                                               Patrick K. Burns




                                                12
